SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of August, 2012 Commission File Number 1-15106 PETRÓLEO BRASILEIRO S.A. - PETROBRAS (Exact name of registrant as specified in its charter) Brazilian Petroleum Corporation - PETROBRAS (Translation of Registrant's name into English) Avenida República do Chile, 65 20031-912 - Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX This report on Form 6-K is incorporated by reference in the Registration Statement on Form F-3 of Petróleo Brasileiro Petrobras (No. 333-163665). Petrobras completed the drilling of second well in Barra area Rio de Janeiro, August 22, 2012 – Petróleo Brasileiro S.A. – Petrobras announces that it has completed drilling the first appraisal well in the area of the Appraisal Plan (PAD) of Barra, in deep waters of the Sergipe-Alagoas Basin. The 3-SES-165 well, informally known as Barra 1, is located some 100 km off the coast of the city of Aracaju, in the State of Sergipe, at a water depth of 2,433 meters and approximately 10 km southeast of the wildcat well 1-SES-158 (Barra). The purposes of the drilling of Barra 1 was to verify the southeast extension of gas accumulation discovered by the wildcat well, in sandstones of the upper section of Calumbi Formation, and to investigate the continuity, in the same direction, of oil saturated sandy reservoirs in the lower section of Calumbi Formation found on 1-SES-158 well. Both purposes were met which resulted in the delimitation of Barra accumulation, as already estimated, and in the verification of the southeast continuity of the oil saturated reservoirs in the lower section. Such reservoirs are distributed in intervals of 5460 to 5500 meters, where the saturation of light oil found with 38 o API. Petrobras is the operator of BM-SEAL-11 concession (60%) in partnership with IBV Brasil (40%). The consortium shall continue the operations in the area in order to confirm the extension of the new discovery and characterize reservoir conditions encountered. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:August 22, 2012 PETRÓLEO BRASILEIRO S.APETROBRAS By: /
